KATZ, J.,
with whom BERDON, J., joins, dissenting. Because, in accordance with the well reasoned opinion of the trial court, I would find that the double jeopardy clause of the fifth amendment to the United States constitution was violated when the plaintiff, following his judgment of conviction for possession of illicit drugs, was assessed a tax pursuant to Connecticut’s Marijuana and Controlled Substances Tax Act (act); General Statutes §§ 12-650 through 12-660; I respectfully dissent.
In deciding that Connecticut’s act crosses the line between revenue raising and punishment, I begin, as *554did the majority of this court, with the United States Supreme Court’s decision in Dept. of Revenue of Montana v. Kurth Ranch, 511 U.S. 767, 114 S. Ct. 1937, 128 L. Ed. 2d 767 (1994), as a guide. Therein the court stated that although a sanction may possess both punitive and remedial features, a court faced with a challenge based on double jeopardy grounds must determine whether the sanction is fairly characterized as remedial or punitive. In deciding that question, a trial court should review the sanction’s legislative history and examine the nature and structure of the statute. As the court noted, “at some point, an exaction labeled as a tax approaches punishment, and [the court’s] task is to determine whether [the state’s] drug tax crosses that line.” Id., 780.
To aid in this task, the court employed an “unusual features” analysis to conclude that an assessment of Montana’s dangerous drug tax amounted to a second punishment prohibited by the double jeopardy clause. Because the tax was conditioned on the arrest of the taxpayer for the commission of a crime, and because the tax, in practice, could be levied only at a time when the taxpayer no longer either owned or possessed the goods, the Supreme Court concluded that the tax was so punitive in nature as to subject it to the constraints of the double jeopardy clause. Id., 781-83. In light of the statute’s obvious punitive purpose, as evidenced by those two unusual features, the court in Kurth Ranch did not examine the legislative history of Montana’s tax act.
In concluding that Connecticut’s tax does not constitute punishment for double jeopardy purposes, the majority distinguishes Montana’s tax in that our tax does not possess either of the two “idiosyncratic features” on which the Kurth Ranch court focused. In Kurth Ranch, however, the court “did not hold that a tax must contain each of the [Montana act’s] ‘punish*555ment’ aspects, or only the [Montana act’s] ‘punishment’ aspects, to constitute a punishment within the meaning of the double jeopardy clause.” Clifft v. Indiana Dept. of State Revenue, 641 N.E.2d 682, 693 (Ind. 1994). The determination that “an exaction labeled as a tax” approaches punishment depends on a variety of considerations and a “concoction of anomalies”; Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 780, 783; that reflect legislative intent.
“Because our fundamental objective in construing a statute is to ascertain and give effect to the apparent intent of the legislature; Fleming v. Garnett, 231 Conn. 77, 91-92, 646 A.2d 1308 (1994); State v. Metz, 230 Conn. 400, 409, 645 A.2d 965 (1994); we will not undertake an examination of [General Statutes § 12-651 (a)] with blinders on regarding what the legislature intended [it] to mean. Frillici v. Westport, 231 Conn. 418, 431, 650 A.2d 557 (1994). Accordingly, our analysis of [General Statutes § 12-651 (a)] is not limited solely to the words of the statute. Instead, we must also look ... to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter. State v. Metz, supra, 409; Fleming v. Garnett, supra, 92.” (Internal quotation marks omitted.) Derwin v. State Employees Retirement Commission, 234 Conn. 411, 420, 661 A.2d 1025 (1995). In this case, I believe the legislative intent to punish is clear from the specific comments of the legislators sponsoring the bill as well as from a gathering of the indicators relied upon by the Supreme Court in Kurth Ranch.
The legislative history of the act expressly articulates a punitive purpose. Indeed, as the trial court noted, these expressions are pervasive. Representative John W. Thompson, the sponsor of the bill in the House of Representatives, stated that: “We have various drug and *556seizure laws which [provide that] if a drug dealer is arrested in commitment of a crime, in possession of drugs and the drugs are found in a house, a boat, a car, for example, the law enforcement officials may seize that house, drug or boat and that becomes property of the state. However, the law does not permit law enforcement officials to reach beyond that to whatever resources those individuals may have, such as cash resources, other businesses and so on. This bill would allow law enforcement officials to reach beyond the immediate seizure and to attack criminals’ assets, bank accounts, homes, property and so on.” 34 H.R. Proc., Pt. 21, 1991 Sess., p. 7809. Although he acknowledged that “the collection of money is part of the process ... [a] more important part of this legislation is really to put a crimp in the operation of the drug dealer.” Id., p. 7814. Representative Thompson stated in closing that the tax does “expand the opportunity for law enforcement officials to go after these people, not only through criminal proceedings, but also through civil action.” Id., p. 7818.
Speaking in support of the act, Representative John G. Metsopoulos expressed, in no uncertain terms, the penal nature of the act. He stated: “[Y]ou know, I think the concept is good because what you’re doing is you’re double-whacking the offender. You’re getting him with the jail term and you’re getting him with any fines that he may incur through civil or legal offenses. You’re then getting him with the tax that ‘he would have to pay’ if he was selling this substance.” Id., p. 7813. Representative Curtis D. Andrews, Jr., expressed his view that the tax is “primarily a law enforcement tool. Secondarily, it’s a revenue raiser, but it is primarily a law enforcement tool.” Id., p. 7817.
The debate in the Senate was comparatively brief. Senator George Jepsen, the sponsor of the bill in the Senate, spoke nothing of its revenue raising purpose. *557On the contrary he stated: “This bill very simply imposes one more burden on drug dealers in our state . . . .” 34 S. Proc., Pt. 9, 1991 Sess., p. 3227.
Additionally, while the act does not in principle depend upon an arrest;1 General Statutes § 12-651 (a); it is made exclusively applicable to illegal activity by General Statutes § 12-658, which provides that “[t]he provisions of this chapter shall not be construed to require persons lawfully in possession of marijuana or a controlled substance pursuant to any provision of the general statutes to pay the tax imposed pursuant to section 12-651.” See General Statutes § 12-650 (1) and (2) (defining marijuana and controlled substances, for purposes of the act, as any marijuana and controlled substance “that is held, possessed, transported, sold or offered to be sold in violation of any provision of the general statutes” [emphasis added]); see also General Statutes § 12-650 (3) (defining dealer as “any person who, in violation of a,ny provision of the general statutes . . . .” [emphasis added]). Conditioning the tax *558on unlawful possession is “significant of penal and prohibitory intent.” Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 781. When the taxed activity is completely forbidden, any legitimate revenue raising purpose that might support the tax could be equally well served by increasing the fine imposed upon conviction of the criminal offense.2 Id., 780. Tax on goods that the taxpayer did not lawfully possess “has an unmistakable punitive character. This tax, imposed on criminals and no others, departs so far from normal revenue laws as to become a form of punishment.” Id., 783.
Finally, although they are not dispositive, two additional features of the act are at least consistent with a punitive character: the high rate of tax, comparable to the tax that the Supreme Court suggested was unrivaled in the world of taxes;3 id., 780 n.17; and the fact that it is the same sovereign that imposes the tax that also criminalizes the activity.4 Id., 782 n.22.
*559It is important to note that the validity of the act is not in question. The question, rather, is whether the tax is a punishment for the purpose of the double jeopardy clause. The fifth amendment does not prevent imposition of the tax; it merely restricts the ability of the state to seek additional sanctions in criminal proceedings against those who possess marijuana or controlled substances from whom taxes have already been collected. Similarly, it restricts the ability of the state to impose a tax on goods the possession of which have served as the basis of criminal proceedings.
In conclusion, I believe that the act provides for a second punishment, and not the kind of remedial sanction that may follow the punishment of a criminal offense. Accordingly, I would affirm the judgment of the trial court.

 The majority emphasizes that because the tax is assessed at the time of possession, and not solely at the time of arrest, it is distinct from the Montana tax. In reality, this is a distinction without a difference. As Chief Justice Rehnquist observed in his dissent in Kurth, Ranch: “ [Individuals cannot be expected to voluntarily identify themselves as subject to the tax.” Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 788 n.2. Furthermore, although in theory the tax can be imposed independent of an arrest, Connecticut law enforcement officers, like their counterparts in Montana, have an obligation to complete and submit a drug tax referral form to the department of revenue services identifying the total amount and type of drugs found and indicating that the tax stamps were not present and affixed to the drugs. See Connecticut Informational Publication, IP 92 (7): Questions and Answers for the Criminal Justice and Law Enforcement Agencies on the Connecticut Marijuana and Controlled Substances Tax (Dept. of Revenue Services 1992). Finally, although those subject to the tax can voluntarily declare the drugs and pay the tax, the amount of revenue that has been generated is negligible. As of June 7, 1994, three years after the tax statute was enacted, the initial cost of designing and printing the drug tax stamps had not been recovered through the imposition of the tax. D. Lightman, “State ‘Grass Tax’ Endangered,” Hartford Courant, June 7, 1994, p. A1.


 It is noteworthy that the profits from what the state refers to as “the illegal drug trade” are also subject to income taxation under General Statutes § 12-700 et seq., and to sales taxation under General Statutes § 12-406 et seq. Because these taxes apply equally to legal and illegal activities, they do not violate the double jeopardy clause but rather serve the state’s goals of subjecting drug sales to economic sanctions and of funding worthier enterprises.


 Section 12-651 (b) (2) provides that one gram of cocaine is to be taxed at $200. The market value of $100 for a gram of cocaine was attested to by an affidavit accompanying the amicus brief of the division of criminal justice. Therefore, the tax is 200 percent of the value. Additionally, the penalty for failure to pay the tax is 100 percent of the tax in addition to the tax imposed pursuant to § 12-651. See General Statutes § 12-660 (a). Therefore, if a dealer in possession does not self assess by affixing the proper stamps pursuant to General Statutes § 12-654, he or she is liable for 400 percent of the market value of the controlled substance. This is the same percentage relationship characterized by the Supreme Court as “unrivaled.” Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 780 n.17.


 Consequently, it is unnecessary to consider the question of whether the dual sovereignty doctrine makes the double jeopardy clause inapplicable. See United States v. All Assets of G.P.S. Automotive Corp., 66 F.3d 483 (2d Cir. 1995); see also note, “Popular Sovereignty, Double Jeopardy, and the Dual Sovereignty Doctrine,” 102 Yale L.J. 281, 296 (1992).